245 S.W.3d 287 (2008)
STATE of Missouri, Respondent,
v.
Churon Emanual ELAM, Appellant.
No. WD 67218.
Missouri Court of Appeals, Western District.
February 19, 2008.
*288 Craig A. Johnston, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before VICTOR C. HOWARD, C.J., LISA WHITE HARDWICK, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM.
Churon E. Elam appeals the circuit court's judgment convicting him of robbery in the first degree, armed criminal action, and two counts of felonious restraint. We affirm. Rule 30.25(b).